Case 19-80064-TLS            Doc 38       Filed 01/16/19 Entered 01/16/19 11:49:36                      Desc Main
                                         Document      Page 1 of 46


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                        )
In re:                                                                  ) Chapter 11
                               )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1 ) Case No. 19-80064-TLS
                                               )
               Debtors.                        ) (Joint Administration Requested)
                                               )

                      DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                  (I) ESTABLISHING THE BIDDING PROCEDURES FOR
                PLAN SPONSORS AND (II) GRANTING RELATED RELIEF2

         Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) hereby move this

Court for an order (I) establishing bidding procedures for plan sponsors, and (II) granting related

relief. In further support of this Motion, the Debtors respectfully state as follows.

                                                  Introduction

         1.      The Debtors have diligently worked with their financial advisors since 2017 to

develop and explore strategic alternatives to maximize value for the Debtors and their

assets. These Bidding Procedures represent the final stage of a thorough and effective marketing

process conducted by the Debtors and their advisors over the course of nearly 18 months. In



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2   The Debtors also filed the Debtors’ Motion for Entry of Orders (I) Establishing Bidding Procedures for the
    Pharmacy Assets, (II) Approving the Transactions, and (III) Granting Related Relief (the “Pharmacy Bidding
    Procedures Motion”) concurrently herewith. The Pharmacy Bidding Procedures Motion seeks to establish
    bidding procedures for the Debtors’ pharmacy-related assets, whereas this motion seeks to establish bidding
    procedures with respect to a plan sponsor. As such, the relief sought in each motion does not overlap.



KE 58865234
Case 19-80064-TLS         Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36             Desc Main
                                    Document      Page 2 of 46


May 2017, the Debtors engaged Houlihan Lokey, Inc. (“Houlihan Lokey”) to act as their financial

advisor and to explore alternatives. The Debtors and their advisors engaged in a significant

marketing process to solicit bids for an equity investment or the purchase of the Debtors’ assets in

order to obtain the greatest proceeds to maximize the value for the Debtors’ stakeholders. Despite

significant interest, this process failed ultimately to yield a mutually acceptable transaction.

       2.        In August 2018, the Debtors and their advisors commenced another process to

market the Debtors assuming an exit from the pharmacy business (which was separately marketed

and yielded numerous successful transactions). While this process yielded some interest, it became

clear that the Debtors would be more attractive if marketed as part of a comprehensive

restructuring.

       3.        The Debtors contacted a select group of potential bidders, and intend to combine to

build off this process in connection with the chapter cases. To that end, the Debtors propose these

Bidding Procedures for the process to obtain a plan sponsor’s equity investment.

       4.        These proposed Bidding Procedures provide the Debtors with a cost-effective

mechanism to realize value for, as contemplated by the Debtors’ chapter 11 plan of reorganization

(as modified, amended, or supplemented from time to time, the “Plan”), either (a) the sale of the

Debtors’ assets or (b) a reorganization through the issuance, and purchase by a plan sponsor, of

new common equity interests in the reorganized Debtors (the “New Shopko Interests”) and the

continued business of the Debtors (a “Transaction”).

       5.        Moreover, pursuant to the debtor-in-possession financing facility (the “DIP

Facility”), the agreements governing such DIP Facility (the “DIP Credit Agreement”), and the

proposed order approving such DIP Facility (such interim and final orders, when entered, the

“Interim DIP Order,” the “Final Order,” and collectively, the “DIP Orders”), the Debtors must


                                                  2
Case 19-80064-TLS           Doc 38      Filed 01/16/19 Entered 01/16/19 11:49:36                    Desc Main
                                       Document      Page 3 of 46


satisfy certain milestones with respect to the Transaction, including delivering a commitment letter

from a plan sponsor, among other milestones. Access to the DIP Facility is critical to the Debtors’

ability to operate throughout these chapter 11 cases. Failure to adhere to the milestones would

have severe consequences and threaten the Debtors ability to continue along the best path for the

Debtors and maximize the value of their estates. Thus, to maximize the value to be received in the

sale of these Assets, the proposed Bidding Procedures should be approved.

                                              Relief Requested

        6.        The Debtors seek entry of an order (the “Bidding Procedures Order”):                        (a)

authorizing and approving the bidding procedures attached hereto as Exhibit A (the “Bidding

Procedures”); 3 (b) establishing certain dates and deadlines including, the Bid Deadline, and the

date of Auction, if any; (c) approving the manner of notice of the Auction, if any; and (d) granting

related relief.

                                          Jurisdiction and Venue

        7.        The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.




3   Capitalized terms used by not defined herein have the meanings given to them in the Bidding Procedures.


                                                       3
Case 19-80064-TLS         Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                    Document      Page 4 of 46


       8.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       9.        The bases for the relief requested herein are sections 105, 363, 503, and 507 of the

Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, 9007, 9014, and Rule 6004-1 of the

Nebraska Rules of Bankruptcy Procedure (the “Local Rules”).

                                            Background

       10.       The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical

services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 367 stores in 25 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.

       11.       On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. Concurrently with the filing of this Motion, the Debtors have

requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). No party has requested the appointment of a trustee or examiner in

these chapter 11 cases, and no committees have been appointed or designated.

       12.       A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.


                                                  4
Case 19-80064-TLS        Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                   Document      Page 5 of 46


                                    The Bidding Procedures

        13.    As described in greater detail in the First Day Declaration, a confluence of factors

contributed to the Debtors’ need to commence these chapter 11 cases, including the general

downturn in the retail industry and the marked shift away from brick-and-mortar retail to online

channels. The combination of these factors has made it increasingly difficult for Debtors to

maintain their cost and capital structure as sales have remained depressed, impairing the Debtors’

liquidity.

        14.    As described above, the Debtors and their advisors are engaged in a marketing

process for plan sponsors in order to facilitate the Debtors’ emergence from these chapter 11 cases.

The Debtors’ proposed plan of reorganization, filed contemporaneously herewith (the “Plan”),

includes a toggle feature, resulting in either:       (a) an equitization restructuring, which is a

reorganization resulting in either exit facility financing or a debt for equity conversion for the

Debtors’ lenders under that certain Third Amended and Restated Loan and Security Agreement

(the “Credit Agreement”); or (b) an asset sale restructuring, which allows the Debtors to enter into

sales transactions for the sale or disposition the Debtors’ assets. Moreover, the equitization

restructuring provides for the implementation of the terms of an acceptable plan sponsor

investment. The Plan toggle provides the Debtors with the latitude necessary to negotiate the

precise terms of their ultimate emergence from chapter 11 and the terms of the Plan may be revised

as necessary. Consistent with this process, the Debtors have begun marketing their assets and file

this Motion seeking approval of Bidding Procedures to continue these efforts already commenced

prepetition.

        15.    The Bidding Procedures and Plan provide for substantial flexibility with respect to

the structure of any transaction—e.g., the sale of the Debtors’ assets or a reorganization through


                                                  5
Case 19-80064-TLS          Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36           Desc Main
                                    Document      Page 6 of 46


the issuance, and purchase by a plan sponsor, of the New Shopko Interests and the continued

business of the Debtors—and the terms of the Plan may be revised to the extent necessary.

       16.     Preserving value for the benefit of the Debtors’ estates depends in large part on the

Debtors proceeding swiftly to confirmation of the Plan and minimizing the effects of the Debtors’

chapter 11 cases on the value of the Debtors’ businesses. The Bidding Procedures are designed

to—and the Debtors believe the Bidding Procedures will actually operate to—maximize the

likelihood of an acceptable overbid for the benefit of enterprise-wide stakeholders. To maximize

the competitiveness of any bidding process, pursuant to this Motion, the Debtors also seek

authority, but not direction, to pay or incur the obligation to pay, as the Debtors deem fit in an

exercise of their business judgment: (a) certain Expense Reimbursement and Work Fees in an

aggregate amount not to exceed $1,000,000; and (b) a Breakup Fee in an amount not to exceed

three percent of any proposed Purchase Price in connection with a third-party stalking horse bid.

       17.     In consultation with their investment banker, Houlihan Lokey, the Debtors have

developed a list of parties whom they believe may be interested in, and whom the Debtors

reasonably believe would have the financial resources to consummate, a Transaction. The list of

parties includes both strategic investors and financial investors (collectively, the “Contact

Parties”). The Debtors and Houlihan Lokey will contact (to the extent not already contacted) the

Contact Parties to explore their interest in pursuing a Transaction. The Contact Parties may include

parties whom the Debtors or their advisors previously contacted regarding a transaction, regardless

of whether such parties expressed any interest at such time in pursuing a transaction. The Debtors

will continue to discuss and may supplement the list of Contact Parties throughout the marketing

process, as appropriate.




                                                 6
Case 19-80064-TLS             Doc 38       Filed 01/16/19 Entered 01/16/19 11:49:36                     Desc Main
                                          Document      Page 7 of 46


                                       The Bidding Procedures Order

I.       The Bidding Procedures.

         18.      To optimally and expeditiously solicit, receive, and evaluate bids in a fair and

accessible manner, the Debtors have developed and proposed the Bidding Procedures, attached

hereto as Exhibit A, to govern the Auction process. The Debtors designed the Bidding Procedures

to encourage all entities to put their best bids forward and to maximize the value of the Debtors’

estates. The following describes the salient points of the Bidding Procedures and discloses certain

information required pursuant to Local Rule 6004-1: 4

                  (a)      Participation Requirements.

                           (i)      To receive due diligence information, including full access to the
                                    Debtors’ electronic data room and additional non-public
                                    information regarding the Debtors, a party interested in
                                    consummating a Transaction (a “Potential Bidder”) should deliver
                                    (or have delivered) to each of: (i) Houlihan Lokey, 225 South 6th
                                    Street, Minneapolis, Minnesota 55402, Attn: Stephen Spencer
                                    (SSpencer@HL.com), and Houlihan Lokey, 245 Park Avenue, 20th
                                    Floor, New York, New York 10167, Attn: Sanaz Memarsadeghi
                                    (SMemarsadeghi@HL.com)           and     Hussein    El    Husseini
                                    (HElhusseini@HL.com); and (ii) proposed counsel to the Debtors,
                                    Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New
                                    York          10022,        Attn:         Steven       Serajeddini
                                    (steven.serajeddini@kirkland.com)       and    Daniel    Rudewicz
                                    (daniel.rudewicz@kirkland.com), and Kirkland & Ellis LLP, 300
                                    North LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer
                                    (travis.bayer@kirkland.com) (the “Debtors’ Advisors”), the
                                    following       documents       (collectively,    the “Preliminary
                                    Bid Documents”):

                                    (A)      an executed Confidentiality Agreement, to the extent not
                                             already executed; and




4    This summary is qualified in its entirety by the Bidding Procedures attached as Exhibit A. All capitalized terms
     that are used in this summary but not otherwise defined herein shall have the meanings in the Bidding Procedures.
     To the extent there are any conflicts between this summary and the Bidding Procedures, the terms of the Bidding
     Procedures shall govern.


                                                          7
Case 19-80064-TLS     Doc 38       Filed 01/16/19 Entered 01/16/19 11:49:36             Desc Main
                                  Document      Page 8 of 46


                            (B)     proof or other documentation acceptable to the Debtors of
                                    the Potential Bidder’s financial capacity to close a proposed
                                    Transaction. Bidding Procedures ⁋ B.

                    (ii)    Promptly after a Potential Bidder delivers Preliminary Bid
                            Documents, the Debtors will determine and notify the Potential
                            Bidder whether such Potential Bidder has submitted acceptable
                            Preliminary Bid Documents so that the Potential Bidder may
                            proceed to conduct due diligence and ultimately submit a Bid (as
                            defined below) and participate in the Auction, as applicable, and will
                            provide copies of any such notices to the Notice Parties and to
                            counsel to the official committee of unsecured creditors
                            (the “Committee”) appointed in these cases. Except as otherwise
                            determined in the Debtors’ business judgment, only those Potential
                            Bidders that have submitted acceptable Preliminary Bid Documents
                            (each, an “Acceptable Bidder”) may submit Bids. Bidding
                            Procedures ⁋ B.

                    (iii)   Houlihan Lokey will provide access, in the electronic data room, to
                            a form equity commitment letter (“Form Equity Commitment
                            Letter”) and form chapter 11 plan (“Form Plan”). Bidding
                            Procedures ⁋ B.

                    (iv)    For any Acceptable Bidder who is a competitor of the Debtors or is
                            affiliated with any competitor of the Debtors, the Debtors reserve
                            the right to withhold, or to delay providing, any diligence materials
                            that the Debtors determine are business-sensitive or otherwise
                            inappropriate for disclosure to such Acceptable Bidder at such time.
                            Bidding Procedures ⁋ B.

                    (v)     Each Acceptable Bidder shall comply with all reasonable requests
                            for additional information and due diligence access by the Debtors
                            or their advisors regarding such Acceptable Bidder and its
                            contemplated transaction. Bidding Procedures ⁋ B.

           (b)      Bid Deadline. An Acceptable Bidder that desires to make a proposal,
                    solicitation, or offer (each, a “Bid”) shall transmit such proposal,
                    solicitation, or offer via email (in .pdf or similar format) so as to be actually
                    received on or before February 21, 2019, at 4:00 p.m. (prevailing
                    Central Time) (the “Bid Deadline”) to:

                    (i)     Houlihan Lokey, 225 South 6th Street, Minneapolis, Minnesota
                            55402, Attn: Stephen Spencer (SSpencer@HL.com), and Houlihan
                            Lokey, 245 Park Avenue, 20th Floor, New York, New York 10167,
                            Attn: Sanaz Memarsadeghi (SMemarsadeghi@HL.com) and
                            Hussein El Husseini (HElhusseini@HL.com); and


                                               8
Case 19-80064-TLS     Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36           Desc Main
                                Document      Page 9 of 46


                    (ii)    Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New
                            York          10022,       Attn:       Steven        Serajeddini
                            (steven.serajeddini@kirkland.com)    and    Daniel    Rudewicz
                            (daniel.rudewicz@kirkland.com), and Kirkland & Ellis LLP, 300
                            North LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer
                            (travis.bayer@kirkland.com). Bidding Procedures ⁋ C.

           (c)      Bid Requirements (Local Bankr. R. 6004-1(C)). Each Bid by an
                    Acceptable Bidder must be submitted in writing and satisfy the following
                    requirements (collectively, the “Bid Requirements”):

                    (i)     Purpose. Each Acceptable Bidder must state what the Bid is an offer
                            by the Acceptable Bidder to purchase, including the percentage of
                            the New Shopko Interests. Bidding Procedures ⁋ D(i).

                    (ii)    Purchase Price. Each Bid must clearly set forth the terms of any
                            proposed Transaction, including and identifying separately any cash
                            and non-cash components of the proposed Transaction
                            consideration, including, for example, certain liabilities to be
                            assumed by the Acceptable Bidder as part of the Plan (the “Purchase
                            Price”). Bidding Procedures ⁋ D(ii).

                    (iii)   Deposit. Each Bid must be accompanied by a cash deposit in the
                            amount equal to 10% of the aggregate value of the cash and
                            non-cash consideration of the Bid to be held in one or more escrow
                            accounts on terms acceptable to the Debtors (the “Deposit”).
                            Bidding Procedures ⁋ D(iii).

                    (iv)    Marked Agreement. Each Bid must include a marked version of the
                            Form Equity Commitment Letter (or other applicable agreement
                            providing the terms of the Transaction) and Form Plan, in each case,
                            together with the exhibits and schedules related thereto and any
                            related Transaction documents or other material documents integral
                            to such Bid, pursuant to which the Acceptable Bidder proposes to
                            effectuate the Transaction (collectively, the “Transaction
                            Documents”). Any modifications to the Transaction contemplated
                            by the Form Equity Commitment Letter (or other applicable
                            agreement providing the terms of the Transaction) and Form Plan
                            must be in form and substance acceptable to the Debtors. Bidding
                            Procedures ⁋ D(iv).

                    (v)     Committed Financing. To the extent that a Bid is not accompanied
                            by evidence of the Acceptable Bidder’s capacity to consummate the
                            Transaction set forth in its Bid with cash on hand, each Bid must
                            include committed financing documented to the Debtors’
                            satisfaction that demonstrates that the Acceptable Bidder has
                            received sufficient debt and/or equity funding commitments to

                                              9
Case 19-80064-TLS     Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36               Desc Main
                               Document     Page 10 of 46


                            satisfy the Acceptable Bidder’s Purchase Price and other obligations
                            under its Bid. Such funding commitments or other financing must
                            be unconditional and must not be subject to any internal approvals,
                            syndication requirements, diligence, or credit committee approvals,
                            or shall have covenants and conditions acceptable to the Debtors.
                            For the avoidance of doubt, funding commitments for any
                            Acceptable Bidder’s Purchase Price may be provided by one or
                            more of the Credit Agreement Primary Agent (as defined in the
                            Plan), the Term Loan B-1 Agent (as defined in the Plan), and the
                            DIP Agent (as defined in the Plan). Bidding Procedures ⁋ D(v).

                    (vi)    Contingencies; No Financing or Diligence Outs. A Bid shall not be
                            conditioned on the obtaining or the sufficiency of financing or any
                            internal approval, or on the outcome or review of due diligence.
                            Bidding Procedures ⁋ D(vi).

                    (vii)   Identity. Each Bid must fully disclose the identity of each entity that
                            will be bidding or otherwise participating in connection with such
                            Bid (including each equity holder or other financial backer of the
                            Acceptable Bidder if such Acceptable Bidder is an entity formed for
                            the purpose of consummating the proposed transaction
                            contemplated by such Bid), and the complete terms of any such
                            participation. Each Bid should also include contact information for
                            the specific person(s) and counsel whom Houlihan Lokey and
                            Kirkland & Ellis LLP should contact regarding such Bid. Bidding
                            Procedures ⁋ D(vii).

                    (viii) Authorization. Each Bid must contain evidence acceptable to the
                           Debtors that the Acceptable Bidder has obtained authorization or
                           approval from its board of directors (or a comparable governing
                           body) with respect to the submission of its Bid and the
                           consummation of the Transaction contemplated in such Bid.
                           Bidding Procedures ⁋ D(viii).

                    (ix)    As-Is, Where-Is. Each Bid must include a written acknowledgement
                            and representation that the Acceptable Bidder: (i) has had an
                            opportunity to conduct any and all due diligence regarding the
                            Transaction prior to making its offer; (ii) has relied solely upon its
                            own independent review, investigation, and/or inspection of any
                            documents in making its Bid; (iii) did not rely upon any written or
                            oral statements, representations, promises, warranties, or guaranties
                            whatsoever, whether express, implied by operation of law, or
                            otherwise, regarding the Transaction or the completeness of any
                            information provided in connection therewith or the Auction, except
                            as expressly stated in the Bidder’s Transaction Documents; and (iv)
                            the Acceptable Bidder did not engage in any collusive conduct and


                                              10
Case 19-80064-TLS     Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                Document     Page 11 of 46


                          acted    in   good      faith       in    submitting       its   Bid.
                          Bidding Procedures ⁋ D(ix).

           (d)      Designation of Qualified Bidders.

                    (i)   A Bid will be considered a “Qualified Bid,” and each Acceptable
                          Bidder that submits a Qualified Bid will be considered a “Qualified
                          Bidder,” if the Debtors, determine that such Bid:

                          (A)      satisfies the Bid Requirements set forth above;

                          (B)      is reasonably likely (based on availability of financing,
                                   antitrust, or other regulatory issues, experience, and other
                                   considerations) to be consummated, if selected as the
                                   Winning Bid (as defined below), within a time frame
                                   acceptable to the Debtors; and

                          (C)      when aggregated with other Bids (or portions thereof),
                                   provides for:

                                   •      either (1) payment in full in cash of all allowed DIP
                                          Claims (as defined in the Plan) outstanding on the
                                          Effective Date or (2) such other treatment that is
                                          acceptable to the Debtors and the DIP Agent; plus

                                   •      either (1) payment in full in cash of all allowed
                                          Revolving Loan A Claims (as defined in the Plan)
                                          outstanding on the Effective Date or (2) such other
                                          treatment that is acceptable to the Debtors and the
                                          Credit Agreement Primary Agent; plus

                                   •      either (1) payment in full in cash of all allowed
                                          Revolving Loan A-1 Claims (as defined in the Plan)
                                          outstanding on the Effective Date or (2) such other
                                          treatment that is acceptable to the Debtors and the
                                          Credit Agreement Primary Agent; plus

                                   •      either (1) payment in full in cash of all allowed Term
                                          Loan B Claims (as defined in the Plan) outstanding
                                          on the Effective Date or (2) such other treatment that
                                          is acceptable to the Debtors and the Credit
                                          Agreement Primary Agent; plus

                                   •      either (1) payment in full in cash of all allowed Term
                                          Loan B-1 Claims (as defined in the Plan) outstanding
                                          on the Effective Date or (2) such other treatment that


                                             11
Case 19-80064-TLS   Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36             Desc Main
                              Document     Page 12 of 46


                                        is acceptable to the Debtors and the Term Loan B-1
                                        Agent; plus

                                 •      payment in full in cash of all administrative, priority,
                                        and secured claims (other than the DIP Claims,
                                        Revolving Loan A Claims, Revolving Loan A-1
                                        Claims, Term Loan B Claims, and Term Loan B-1
                                        Claims) arising in the Debtors’ chapter 11 cases
                                        through the Effective Date (as defined in the Plan);
                                        plus

                                 •      payment to holders of General Unsecured Claims (as
                                        defined in the Plan) of cash in an amount equal to the
                                        GUC Equitization Distribution (as defined in the
                                        Plan), which amount may be determined by the
                                        Acceptable Bidder and must be acceptable to the
                                        Debtors. Bidding Procedures ⁋⁋ E(i)-(iii)(g).

                        (D)      Within two business days after the Bid Deadline, the Debtors
                                 will notify each Qualified Bidder whether such party is a
                                 Qualified Bidder and shall provide the Notice Parties and
                                 counsel to the Committee a copy of each Qualified Bid.
                                 Bidding Procedures ⁋ E.

                        (E)      If any Bid is determined by the Debtors not to be a Qualified
                                 Bid, the Debtors will refund such Acceptable Bidder’s
                                 Deposit on the date that is three business days after the Bid
                                 Deadline. Bidding Procedures ⁋ E.

                        (F)      Between the date that the Debtors notify an Acceptable
                                 Bidder that it is a Qualified Bidder and the Auction, the
                                 Debtors may discuss, negotiate, or seek clarification of any
                                 Qualified Bid from a Qualified Bidder. Without the prior
                                 written consent of the Debtors, a Qualified Bidder may not
                                 modify, amend, or withdraw its Qualified Bid, except for
                                 proposed amendments to increase their Purchase Price, or
                                 otherwise improve the terms of the Qualified Bid, during the
                                 period that such Qualified Bid remains binding as specified
                                 in these Bidding Procedures; provided that any Qualified
                                 Bid may be improved at the Auction as set forth herein. Any
                                 improved Qualified Bid must continue to comply with the
                                 requirements for Qualified Bids set forth in these Bidding
                                 Procedures. Bidding Procedures ⁋ E.

                        (G)      Notwithstanding anything herein to the contrary, the Debtors
                                 reserve the right to work with (1) Potential Bidders and
                                 Acceptable Bidders to aggregate two or more Bids into a

                                           12
Case 19-80064-TLS     Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36               Desc Main
                               Document     Page 13 of 46


                                   single consolidated Bid prior to the Bid Deadline or
                                   (2) Qualified Bidders to aggregate two or more Qualified
                                   Bid into a single Qualified Bid prior to the conclusion of the
                                   Auction. The Debtors reserve the right to cooperate with any
                                   Acceptable Bidder to cure any deficiencies in a Bid that is
                                   not initially deemed to be a Qualified Bid. The Debtors may
                                   accept a single Qualified Bid or multiple Bids that, if taken
                                   together in the aggregate, would otherwise meet the
                                   standards for a single Qualified Bid (in which event those
                                   multiple bidders shall be treated as a single Qualified Bidder
                                   for purposes of the Auction). Bidding Procedures ⁋ E.

           (e)      Right to Credit Bid.

                    (i)    Any Qualified Bidder who has a valid and perfected lien on any
                           assets of the Debtors’ estates (a “Secured Creditor”) shall have the
                           right to credit bid all or a portion of the value of such Secured
                           Creditor’s claims within the meaning of section 363(k) of the
                           Bankruptcy Code; provided that a Secured Creditor shall have the
                           right to credit bid its claim only with respect to the collateral by
                           which such Secured Creditor is secured. Bidding Procedures ⁋ F.

                    (ii)   Notwithstanding anything to the contrary contained herein and
                           absent a further order of the Court, each of (A) the DIP Agent, (B)
                           the Credit Agreement Primary Agent and (C) the Term Loan B-1
                           Agent, shall have the right to credit bid all or any portion of the
                           aggregate amount of its applicable outstanding secured obligations
                           pursuant to section 363(k) of the Bankruptcy Code, and any such
                           credit Bid will be considered a Qualified Bid to the extent such Bid
                           is received by the Bid Deadline and complies with section 363(k) of
                           the Bankruptcy Code; provided that a credit Bid shall not constitute
                           a Qualified Bid if the Bid does not include a cash component
                           sufficient to pay in full, in cash, all claims for which there are valid,
                           perfected, and unavoidable liens on any assets included in such Bid
                           that are senior in priority to those of the party seeking to credit bid
                           (unless such senior lien holder consents to alternative treatment).
                           Bidding Procedures ⁋ F.

           (f)      The Auction.

                    (i)    If the Debtors receive one or more Qualified Bids, the Debtors will
                           conduct the Auction to determine the Winning Bidder with respect
                           to the Transaction. Bidding Procedures ⁋ G.

                    (ii)   No later than February 25, 2019, at 12:00 p.m. (prevailing
                           Central Time) the Debtors, will notify all Qualified Bidders of the
                           highest or otherwise best Qualified Bid, as determined in the

                                             13
Case 19-80064-TLS     Doc 38       Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                  Document     Page 14 of 46


                            Debtors’ business judgment (the “Baseline Bid”), and provide
                            copies of the documents supporting the Baseline Bid to all Qualified
                            Bidders, the Committee, and the Notice Parties. The determination
                            of which Qualified Bid constitutes the Baseline Bid and which
                            Qualified Bid constitutes the Winning Bid shall take into account
                            any factors the Debtors reasonably deem relevant to the value of the
                            Qualified Bid to the Debtors’ estates, including, among other things:
                            (a) the number, type, and nature of any changes to the Form Equity
                            Commitment Letter and Form Plan requested by the Qualified
                            Bidder; (b) the amount and nature of the total consideration; (c) the
                            likelihood of the Qualified Bidder’s ability to close a transaction and
                            the timing thereof; (d) the net economic effect of any changes to the
                            value to be received by the Debtors’ estates from the Transaction
                            contemplated by the Baseline Bid; and (e) the tax consequences of
                            such Qualified Bid (collectively, the “Bid Assessment Criteria”).
                            Bidding Procedures ⁋ G.

                    (iii)   Unless otherwise indicated as provided by the Bidding Procedures
                            Order, the Auction shall take place at 8:00 a.m. (prevailing Central
                            Time) on February 26, 2019, at the offices of Kirkland & Ellis
                            LLP, 601 Lexington Avenue, New York, New York 10022, or such
                            later date and time or location as selected by the Debtors. The
                            Auction shall be conducted in a timely fashion according to the
                            following procedures:

                            (A)      The Debtors Shall Conduct the Auction.

                                     •      The Debtors and their professionals shall direct and
                                            preside over the Auction. At the start of the Auction,
                                            the Debtors shall describe the terms of the Baseline
                                            Bid. All incremental Bids made thereafter shall be
                                            Overbids (as defined herein) and shall be made and
                                            received on an open basis, and all material terms of
                                            each Overbid shall be fully disclosed to all other
                                            Qualified Bidders. The Debtors shall maintain a
                                            written transcript of all Bids made and announced at
                                            the Auction, including the Baseline Bid, all
                                            Overbids, and the Winning Bid.

                                     •      Only Qualified Bidders, the Debtors, the Credit
                                            Agreement Primary Agent, the Term Loan B-1
                                            Agent, the DIP Agent, and the Committee (and its
                                            members), and each of their respective legal and
                                            financial advisors, and any other parties specifically
                                            invited or permitted to attend by the Debtors, shall be
                                            entitled to attend the Auction, and the Qualified
                                            Bidders shall appear at the Auction in person and
                                              14
Case 19-80064-TLS   Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36           Desc Main
                              Document     Page 15 of 46


                                        may speak or bid themselves or through duly
                                        authorized representatives. Except as otherwise
                                        permitted by the Debtors, only Qualified Bidders
                                        shall be entitled to bid at the Auction. Bidding
                                        Procedures ⁋ G(i).

                        (B)      Terms of Overbids. “Overbid” means any Bid made at the
                                 Auction by a Qualified Bidder subsequent to the Debtors’
                                 announcement of the Baseline Bid. Each Overbid must
                                 comply with the following conditions:

                                 •      Minimum Overbid Increment.            Any Overbid
                                        following the Baseline Bid or following any
                                        subsequent Prevailing Highest Bid (as defined
                                        below) shall be in increments of value (including
                                        revised treatment under the Plan) equal to 1% of the
                                        Baseline Bid, unless otherwise determined by the
                                        Debtors in an exercise of their business judgment.

                                 •      Conclusion of Each Overbid Round. Upon the
                                        solicitation of each round of Overbids, the Debtors
                                        may announce a deadline (as the Debtors may, in
                                        their business judgment, extend from time to time,
                                        the “Overbid Round Deadline”) by which time any
                                        Overbids must be submitted to the Debtors.

                                 •      Overbid Alterations. An Overbid may contain
                                        alterations, modifications, additions, or deletions of
                                        any terms of the Bid no less favorable in the
                                        aggregate to the Debtors’ estates than any prior
                                        Qualified Bid or Overbid, as determined in the
                                        Debtors’ business judgment, but shall otherwise
                                        comply with the terms of these Bidding Procedures.

                                 •      Announcing Highest Bid. Subsequent to each
                                        Overbid Round Deadline, the Debtors shall
                                        announce whether the Debtors have identified an
                                        Overbid as being higher or otherwise better than the
                                        Baseline Bid, in the initial Overbid Round, or, in
                                        subsequent rounds, the Overbid previously
                                        designated by the Debtors as the prevailing highest
                                        or otherwise best Bid (the “Prevailing Highest Bid”).
                                        The Debtors shall describe to all Qualified Bidders
                                        the material terms of any new Overbid designated by
                                        the Debtors as the Prevailing Highest Bid, as well as
                                        the value attributable by the Debtors to such
                                        Prevailing Highest Bid based on, among other things,
                                          15
Case 19-80064-TLS   Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                              Document     Page 16 of 46


                                        the Bid Assessment Criteria. Bidding Procedures
                                        ⁋⁋ G(ii)-(ii)(d).

                        (C)      Consideration of Overbids. The Debtors reserve the right, in
                                 their business judgment, to adjourn the Auction one or more
                                 times, to, among other things, (1) facilitate discussions
                                 between the Debtors and Potential Bidders, (2) allow
                                 Qualified Bidders to consider how they wish to proceed, and
                                 (3) provide Qualified Bidders the opportunity to provide the
                                 Debtors with such additional evidence as the Debtors, in
                                 their business judgment, may require, that the Qualified
                                 Bidder has sufficient internal resources or has received
                                 sufficient non-contingent debt and/or equity funding
                                 commitments to consummate the proposed Transaction at
                                 the prevailing Overbid amount. Bidding Procedures ⁋ G(iii).

                        (D)      Closing the Auction. The Auction shall continue until there
                                 is only one Qualified Bid that the Debtors determine, in their
                                 business judgment, to be the highest or otherwise best
                                 Qualified Bid. Such Qualified Bid shall be declared the
                                 “Winning Bid” and such Qualified Bidder, the “Winning
                                 Bidder,” at which point the Auction will be closed. The
                                 Auction shall not close unless and until all Qualified Bidders
                                 have been given a reasonable opportunity to submit an
                                 Overbid at the Auction to the then Prevailing Highest Bid.
                                 Such acceptance by the Debtors of the Winning Bid is
                                 conditioned upon approval by the Court of the Winning Bid.
                                 For the avoidance of doubt, nothing in these Bidding
                                 Procedures shall prevent the Debtors from exercising their
                                 respective fiduciary duties under applicable law. As soon as
                                 reasonably practicable after closing the Auction, the Debtors
                                 shall finalize definitive documentation to implement the
                                 terms of the Winning Bid, including, as applicable, the Plan,
                                 the Plan Supplement (as defined in the Plan), and the
                                 Confirmation Order (as defined in the Plan) and, as
                                 applicable, cause such definitive documentation to be filed
                                 with the Court. Bidding Procedures ⁋ G(iv).

                        (E)      No Collusion; Good-Faith Bona Fide Offer. Each Qualified
                                 Bidder participating at the Auction will be required to
                                 confirm on the record at the Auction that (1) it has not
                                 engaged in any collusion with respect to the bidding and
                                 (2) its Qualified Bid is a good-faith bona fide offer and it
                                 intends to consummate the proposed Transaction if selected
                                 as the Winning Bidder. Bidding Procedures ⁋ G(v).



                                           16
Case 19-80064-TLS     Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36              Desc Main
                               Document     Page 17 of 46


           (g)      Expense Reimbursement, Work Fee, and Breakup Fee.

                    (i)    Upon entry of the Bidding Procedures Order, the Debtors shall be
                           authorized, but not obligated, in an exercise of their business
                           judgment, to agree to reimburse the reasonable and documented out-
                           of-pocket fees and expenses of one or more Acceptable Bidders
                           (each, an “Expense Reimbursement”), and/or agree to pay one or
                           more Acceptable Bidders a “work fee” or other similar cash fee
                           (each, a “Work Fee”) if the Debtors reasonably determine in their
                           business judgment that any such Expense Reimbursement or Work
                           Fee will encourage one or more parties to submit a Qualified Bid or
                           result in a competitive bidding and Auction process. The aggregate
                           amount of all Expense Reimbursements and Work Fees shall not
                           exceed $1,000,000. Pursuant to the Bidding Procedures Order, the
                           Debtors shall be authorized to indefeasibly pay any such amounts to
                           such Acceptable Bidders pursuant to section 363(b)(1) of the
                           Bankruptcy Code and any such amounts paid by the Debtors to such
                           Acceptable Bidders will not be subject to disgorgement irrespective
                           of whether the Acceptable Bidders receiving such reimbursements
                           or payments are ultimately the Winning Bidder as long as such
                           Acceptable Bidder acted in good faith. Bidding Procedures ⁋ H.

                    (ii)   Upon entry of the Bidding Procedures Order, the Debtors shall be
                           further authorized, but not obligated, in an exercise of their business
                           judgment, to (a) select no more than one Acceptable Bidder to act
                           as a stalking horse bidder (a “Stalking Horse Bidder”) in connection
                           with the Auction and (b) in connection with any stalking horse
                           agreement with a Stalking Horse Bidder, provide for a breakup fee
                           (the “Breakup Fee”) in an amount not to exceed three percent (3%)
                           of the proposed Purchase Price. The amount of any Expense
                           Reimbursement or Work Fee paid to any Stalking Horse Bidder
                           pursuant to these Bidding Procedures shall be deducted from the
                           Breakup Fee, if payable. Bidding Procedures ⁋ H.

           (h)      Backup Bidder (Local Bankr. R. 6004-1(C)).

                    (i)    Notwithstanding anything in these Bidding Procedures to the
                           contrary, if an Auction is conducted, the Qualified Bidder with the
                           next-highest or otherwise second-best Qualified Bid at the Auction,
                           as determined by the Debtors in the exercise of their business
                           judgment, shall be required to serve as a backup bidder (the “Backup
                           Bidder”) until such time that the Transaction is consummated
                           through confirmation of the Plan, and each Qualified Bidder shall
                           agree and be deemed to agree to be the Backup Bidder if so
                           designated by the Debtors. Bidding Procedures ⁋ I(i).



                                             17
Case 19-80064-TLS     Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36              Desc Main
                               Document     Page 18 of 46


                    (ii)    The identity of the Backup Bidder and the amount and material
                            terms of the Qualified Bid of the Backup Bidder shall be announced
                            by the Debtors, at the conclusion of the Auction at the same time the
                            Debtors announce the identity of the Winning Bidder. The Backup
                            Bidder shall be required to keep its Qualified Bid (or if the Backup
                            Bidder submits one or more Overbids at the Auction, its final
                            Overbid) open and irrevocable until such time that the Transaction
                            is consummated through confirmation of the Plan. The Backup
                            Bidder’s Deposit shall be held in escrow pending confirmation of
                            the Plan. Bidding Procedures ⁋ I(ii).

                    (iii)   If the Winning Bidder fails to consummate the approved
                            Transaction contemplated by its Winning Bid, the Debtors may
                            select the Backup Bidder as the Winning Bidder, and such Backup
                            Bidder shall be deemed a Winning Bidder for all purposes. The
                            Debtors will be authorized, but not required, to consummate the
                            Transaction contemplated by the Bid of such Backup Bidder without
                            further order of the Court or notice to any party. In such case, the
                            defaulting Winning Bidder’s Deposit shall be forfeited to the
                            Debtors’ estates, and the Debtors, on behalf of themselves and their
                            estates, specifically reserve the right to seek all available remedies
                            against the defaulting Winning Bidder, including, but not limited to,
                            specific performance. Bidding Procedures ⁋ I(iii).

           (i)      Notice and Consultation Parties.

                    (i)     Information that must be provided to the “Notice Parties” under
                            these Bidding Procedures must be provided to the following parties:
                            (a) counsel to the Credit Agreement Primary Agent, Wells Fargo
                            Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New
                            York 10169, Attn: Chad Simon, Esq.; and (b) counsel to the Term
                            Loan B-1 Agent counsel to the Term Loan B-1 Agent, Fried, Frank,
                            Harris, Shriver & Jacobson LLP, One New York Plaza, New York,
                            NY 10004, Attn: Brad Eric Scheler. Bidding Procedures ⁋ J.

                    (ii)    The term “Consultation Parties” as used in these Bidding Procedures
                            shall mean: (a) the Credit Agreement Primary Agent; and (b) the
                            Term Loan B-1 Agent. To the extent that any Consultation Party
                            submits a Bid, it shall no longer be a Consultation Party unless and
                            until it (1) withdraws such Bid, (2) does not thereafter become a
                            Qualified Bidder, or (3) becomes a Qualified Bidder but elects to
                            not participate in, to cease bidding at, or to withdraw from, the
                            Auction. Bidding Procedures ⁋ J.




                                              18
Case 19-80064-TLS       Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36             Desc Main
                                 Document     Page 19 of 46


           (j)      “As Is, Where Is.”

                    (i)     Consummation of any Transaction will be on an “as is, where is”
                            basis and without representations or warranties of any kind, nature,
                            or description by the Debtors or their estates, except as specifically
                            accepted or agreed to by the Debtors. Except as specifically
                            accepted or agreed to by the Debtors, all of the Debtors’ right, title,
                            and interest in and to the respective assets or New Shopko Interests
                            will be transferred to the Winning Bidder free and clear of all
                            pledges, liens, security interests, encumbrances, claims, charges,
                            options, and interests in accordance with sections 363(f) and
                            1123(a)(5)(D) of the Bankruptcy Code. Bidding Procedures ⁋ K.

                    •       By submitting a Bid, each Acceptable Bidder will be deemed to
                            acknowledge and represent that it (A) has had an opportunity to
                            conduct adequate due diligence regarding the Transaction prior to
                            making its Bid, (B) has relied solely on its own independent review,
                            investigation, and inspection of any document, including executory
                            contracts and unexpired leases, in making its Bid, and (C) did not
                            rely on or receive from any party any written or oral statements,
                            representations, promises, warranties, or guaranties whatsoever,
                            whether express, implied by operation of law, or otherwise, with
                            respect to the Transaction or the completeness of any information
                            provided in connection with the Transaction or the Auction.
                            Bidding Procedures ⁋ K.

           (k)      Reservation of Rights (Local Bankr. R. 6004-1(C)). The Debtors reserve
                    their rights to modify these Bidding Procedures in their business judgment,
                    in any manner that will best promote the goals of these Bidding Procedures,
                    or impose, at or prior to the Auction, additional customary terms and
                    conditions on a Transaction, including: (i) extending the deadlines set forth
                    in these Bidding Procedures; (ii) adjourning the Auction at the Auction;
                    (iii) adding procedural rules that are reasonably necessary or advisable
                    under the circumstances for conducting the Auction; (iv) canceling the
                    Auction; and (v) rejecting any or all Bids or Qualified Bids. Nothing in
                    these Bidding Procedures shall abrogate the fiduciary duties of the Debtors.
                    Bidding Procedures ⁋ L.

           (l)      Consent to Jurisdiction. All Qualified Bidders at the Auction shall be
                    deemed to have consented to the jurisdiction of the Court and waived any
                    right to a jury trial in connection with any disputes relating to the Auction,
                    the construction, and enforcement of these Bidding Procedures.
                    Bidding Procedures ⁋ M.

           (m)      Confirmation Hearing. A hearing to consider confirmation of a plan (the
                    “Confirmation Hearing”) pursuant to which the Debtors and the Winning
                    Bidder intend to consummate the Transaction contemplated by the Winning

                                              19
Case 19-80064-TLS       Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36              Desc Main
                                 Document     Page 20 of 46


                      Bid will be held on or prior to April 12, 2019 and otherwise in accordance
                      with any scheduling order entered by the Court regarding confirmation of
                      such plan. Bidding Procedures ⁋ N.

               (n)    Return of Deposit.

                      (i)     The Deposit of the Winning Bidder shall be applied to the Purchase
                              Price of such Transaction at closing. The Deposits for each
                              Qualified Bidder shall be held in one or more escrow accounts on
                              terms acceptable to the Debtors and shall be returned (other than
                              with respect to the Winning Bidder and the Backup Bidder) on the
                              date that is three business days after the Auction. Bidding
                              Procedures ⁋ O.

                      (ii)    If a Winning Bidder fails to consummate a proposed Transaction
                              because of a breach by such Winning Bidder, the Debtors will not
                              have any obligation to return the Deposit deposited by such Winning
                              Bidder, which may be retained by the Debtors as liquidated
                              damages, in addition to any and all rights, remedies, or causes of
                              action that may be available to the Debtors and their estates, and the
                              Debtors shall be free to consummate the proposed Transaction with
                              the applicable Backup Bidder without the need for an additional
                              hearing or order of the Court. Bidding Procedures ⁋ O.

       19.     Importantly, the Bidding Procedures recognize the Debtors’ fiduciary obligations

to maximize sale value, and, as such, do not impair the Debtors’ ability to consider all qualified

bid proposals, and, as noted, preserve the Debtors’ right to modify the Bidding Procedures as

necessary or appropriate to maximize value for the Debtors’ estates.

II.    Form and Manner of Notice.

       20.     The Auction shall take place at 8:00 a.m. (prevailing Central Time) on February

26, 2019, at the offices of Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York

10022, or such other date and time as selected by the Debtors.

       21.     The Debtors further submit that notice of this Motion and the related hearing to

consider entry of the Bidding Procedures Order constitutes good and adequate notice of the

Auction and the proceedings with respect thereto in compliance with, and satisfaction of, the

applicable requirements of Bankruptcy Rule 2002. The Debtors propose that no other or further

                                                20
Case 19-80064-TLS         Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36               Desc Main
                                   Document     Page 21 of 46


notice of the Auction shall be required. Accordingly, the Debtors request that the Court approve

the form and manner of the notice.

                                          Basis for Relief

I.     The Relief Sought in the Bidding Procedures Order Is in the Best Interests of the
       Debtors’ Estates and Should Be Approved.

       22.     Adoption of the Bidding Procedures is a valid exercise of the Debtors’ business

judgment. Courts have consistently held that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling an estate’s assets. See, e.g., In re

Trilogy Dev. Co., LLC, No. 09-42219, 2010 Bankr. LEXIS 5636, at *3–4 (Bankr. W.D. Mo. 2010)

(holding that section 363 of the Bankruptcy Code permits the debtor to sell their assets if a sound

business purpose exists); In re Channel One Commc’ns, Inc., 117 BR 493 (Bankr. E.D. Mo. 1990)

(same); In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in

possession can sell property of the estate . . . if he has an ‘articulated business justification.’”

(internal citations omitted)); see also In re Farmland Indus., Inc., 294 B.R 855, 881 (Bankr. W.D.

Mo. 2003) (holding that courts in this district are reluctant to interfere with corporate decisions

unless “it is made clear that those decisions are, inter alia, clearly erroneous, made arbitrarily, are

in breach of the officers’ and directors’ fiduciary duty to the corporation, are made on the basis of

inadequate information or study, are made in bad faith, or are in violation of the Bankruptcy

Code”); In re Integrated Res., Inc., 147 B.R. 650, 656–57 (S.D.N.Y. 1992) (noting that bidding

procedures that have been negotiated by a trustee are to be reviewed according to the deferential

“business judgment” standard, under which such procedures and arrangements are “presumptively

valid”).

       23.     The paramount goal in any proposed sale of property of the estate is to maximize

the proceeds received by the estate. See In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998)

                                                  21
Case 19-80064-TLS         Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36               Desc Main
                                    Document     Page 22 of 46


(“The purpose of procedural bidding orders is to facilitate an open and fair public sale designed to

maximize value for the estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir.

1997) (in bankruptcy sales, “a primary objective of the Code [is] to enhance the value of the estate

at hand”); In re Integrated Res., Inc., 147 B.R. at 659 (“[I]t is a well-established principle of

bankruptcy law that the objective of the bankruptcy rules and the trustee’s duty with respect to

such sales is to obtain the highest price or greatest overall benefit possible for the estate.” (internal

citations omitted)).

        24.     To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., Integrated

Resources, 147 B.R. at 659 (bidding procedures “are important tools to encourage bidding and to

maximize the value of the debtor’s assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156

(Bankr. S.D.N.Y. 1991) (“court-imposed rules for the disposition of assets . . . [should] provide an

adequate basis for comparison of offers, and [should] provide for a fair and efficient resolution of

bankrupt estates”).

        25.     The Debtors believe that the proposed Bidding Procedures will promote active

bidding from seriously interested parties and will maximize the value the Debtors will receive from

the Transaction for the benefit of the Debtors’ estates. The proposed Bidding Procedures will

allow the Debtors to conduct the Auction in a controlled, fair, and open fashion that will encourage

participation by financially capable bidders who can demonstrate the ability to close a Transaction.

In particular, the Bidding Procedures contemplate an open auction process with minimum barriers

to entry and provide potential bidding parties with sufficient time to perform due diligence and

acquire the information necessary to submit a timely and well-informed bid.


                                                   22
Case 19-80064-TLS        Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36              Desc Main
                                   Document     Page 23 of 46


       26.     The Debtors submit that the proposed Bidding Procedures will encourage

competitive bidding, are appropriate under the relevant standards governing auction proceedings

and bidding incentives in bankruptcy proceedings, and are consistent with the controlling legal

standard. Accordingly, the Court should approve the Debtors’ adoption of the Bidding Procedures

as a valid exercise of the Debtors’ business judgment.

II.    The Expense Reimbursement, Work Fee, and Breakup Fee Have a Sound Business
       Purpose and Should Be Approved.

       27.     The Debtors also seek authority, but not direction, pursuant to the Bidding

Procedures to pay the Expense Reimbursement and Work Fee in an aggregate amount not to

exceed $1,000,000, and, in the event the Debtors elect to enter into a stalking horse agreement

with an Acceptable Bidder, the Breakup Fee in an amount not to exceed 3% of any proposed

Purchase Price.

       28.     The Debtors seek authority to pay the Expense Reimbursement and Work Fee to

Acceptable Bidders only in their discretion if the Debtors determine in their business judgment

that any such Expense Reimbursement or Work Fee will encourage one or more third parties to

submit an initial Overbid or otherwise facilitate a competitive bidding and Auction process.

Payment of expense reimbursements and work fees, like those proposed here, in a bidding process

for sales is appropriate under section 363(b) of the Bankruptcy Code so long as such payment is a

valid exercise of the Debtors’ business judgment. Under section 363(b), the Debtors may use, sell,

or lease estate property outside of the ordinary course of business so long as they articulate a sound

business reason for doing so. See, e.g., In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr.

S.D.N.Y. 1989); Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re James A. Phillips,

Inc.), 29 B.R. 391, 398 (Bankr. S.D.N.Y. 1983).




                                                 23
Case 19-80064-TLS         Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36               Desc Main
                                   Document     Page 24 of 46


       29.     The Debtors believe that granting authority to pay the Expense Reimbursement and

Work Fee is in the best interests of their estates. The Acceptable Bidders will expend time and

resources negotiating, drafting, and performing due diligence activities necessitated by the

Auction, despite the fact that the bids will be subject not only to Court approval, but to overbidding

by third parties. Without the Expense Reimbursement or Work Fee, an Acceptable Bidder may

elect not to participate in the process at all to the detriment of the Debtors’ estates. Further, the

Bidding Procedures do not require the payment of the Expense Reimbursement or Work Fee, the

Debtors simply have the option of paying or otherwise incurring such obligation in the event that

they determine, in their business judgment, that offering an Acceptable Bidder Expense

Reimbursement or a Work Fee will result in a competitive bidding process that will maximize

value of the Debtors’ estates. In that instance, the value created for the Debtors’ estates will likely

greatly outweigh the cost of any Expense Reimbursement or Work Fee.

       30.     The Debtors further seek authority, but not direction, to pay a Breakup Fee in an

amount not to exceed 3% of the proposed Purchase Price, only in the event that the Debtors elect

to enter into a stalking horse arrangement with a third-party bidder (i.e., other than the Term Loan

Lenders). The use of a stalking horse in a public auction process for dispositions pursuant to

section 363 of the Bankruptcy Code is a customary practice in chapter 11 cases, as the use of a

stalking horse bid is, in many circumstances, the best way to maximize value in an auction process

by “establish[ing] a framework for competitive bidding and facilitat[ing] a realization of that

value.” Official Comm. of Unsecured Creditors v. Interforum Holding LLC, 2011 WL 2671254,

*1 (E.D. Wis. July 7, 2011); see also AgriProcessors, Inc. v. Fokkena (In re Tama Beef Packing,

Inc.), 321 B.R. 496, 497–98 (B.A.P. 8th Cir. 2005). As a result, stalking horse bidders virtually

always require breakup fees and, in many cases, other forms of bid protections as an inducement


                                                  24
Case 19-80064-TLS        Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36              Desc Main
                                   Document     Page 25 of 46


for “setting the floor at auction, exposing its bid to competing bidders, and providing other bidders

with access to the due diligence necessary to enter into an asset purchase agreement.” Interforum

Holding, 2011 WL 2671254, at *1 (internal citations omitted). “Break-up fees are important tools

to encourage bidding and to maximize the value of the debtor’s assets . . . In fact, because the . . .

corporation has a duty to encourage bidding, break-up fees can be necessary to discharge [such]

duties to maximize value.” In re Integrated Res., Inc., 147 B.R. 650, 659–60 (S.D.N.Y. 1992)

(emphasis added). Specifically, bid protections may be necessary to convince a white knight

bidder to enter the bidding by providing some form of compensation for the risks that it is

undertaking. E.g., In re Integrated Res., Inc., 147 B.R. at 660–61 (bid protections can prompt

bidders to commence negotiations and “ensure that a bidder does not retract its bid”); In re Hupp

Int’l Indus., Inc., 140 B.R. 191, 194 (Bankr. N.D. Ohio 1992) (“[W]ithout such fees, bidders would

be reluctant to make an initial bid for fear that their first bid will be shopped around for a higher

bid from another bidder who would capitalize on the initial bidder’s . . . due diligence.”). Thus,

the use of bid protections has become an established practice in chapter 11 cases.

       31.     As a result, courts routinely approve bid protections in connection with proposed

bankruptcy sales where a proposed fee or reimbursement provides a benefit to the estate. See, e.g.,

In re Wintz Cos., 230 B.R. 840, 847 (B.A.P. 8th Cir. 1999) (holding that bid protections benefitted

the estate rather than chilled bidding); In re O’Brien Envtl. Energy, Inc., 181 F.3d 527 (3d Cir.

1999). The Debtors believe that the allowance of the Bid protections is in the best interests of the

Debtors’ estates and their creditors.

       32.     Accordingly, for the reasons set forth above, the Court should grant the Debtors the

authority to incur and pay the Expense Reimbursement, Work Fee, and Breakup Fee obligations




                                                 25
Case 19-80064-TLS         Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                    Document     Page 26 of 46


in their discretion as a valid exercise of the Debtors’ business judgment and otherwise within the

controlling legal standards in this district.

III.    The Form and Manner of the Notice Should Be Approved.

        33.     Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide creditors

with 21 days’ notice of the Auction. Pursuant to Bankruptcy Rule 2002(c), such notice must

include the time and place of the Auction and the deadline for filing any objections to the relief

requested herein.

        34.     The Debtors submit that notice of this Motion and the related hearing to consider

entry of the Bidding Procedures Order constitutes good and adequate notice of the Auction and

the proceedings with respect thereto in compliance with, and satisfaction of, the applicable

requirements of Bankruptcy Rule 2002. Accordingly, no further notice is necessary and the

Debtors request that this Court approve the form and manner of notice of the Auction.

                                Waiver of Bankruptcy Rule 6004(a)

        35.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                        Reservation of Rights

        36.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

or other applicable non-bankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

right to dispute any claim, (c) a promise or requirement to pay any particular claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion;

(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,
                                                 26
Case 19-80064-TLS        Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36             Desc Main
                                   Document     Page 27 of 46


or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

the Bankruptcy Code or any other applicable law. If the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended and should not be construed as an

admission as to the validity of any particular claim or a waiver of the Debtors’ rights to

subsequently dispute such claim.

                                              Notice

       37.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP Facility;

(e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the office of the attorneys general

for the states in which the Debtors operate; (i) the United States Attorney’s Office for the District

of Nebraska; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                        No Prior Request

       38.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]




                                                 27
Case 19-80064-TLS         Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36           Desc Main
                                   Document     Page 28 of 46


       WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: January 16, 2019            /s/ Michael T. Eversden
 Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone:      (402) 341-3070
                                   Facsimile:      (402) 341-0216
                                   Email:          jniemeier@mcgrathnorth.com
                                                   meversden@mcgrathnorth.com
                                                   lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                   Travis M. Bayer (pro hac vice pending)
                                   Jamie Netznik (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:       (312) 862-2000
                                   Facsimile:       (312) 862-2200
                                   Email:           james.sprayregen@kirkland.com
                                                    patrick.nash@kirkland.com
                                                    travis.bayer@kirkland.com
                                                    jamie.netznik@kirkland.com
                                   - and -
                                   Steven Serajeddini (pro hac vice pending)
                                   Daniel Rudewicz (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         steven.serajeddini@kirkland.com
                                                  daniel.rudewicz@kirkland.com

                                   Proposed Co-Counsel to the Debtors


                                                  28
Case 19-80064-TLS   Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36   Desc Main
                             Document     Page 29 of 46


                                     Exhibit A

                                Bidding Procedures
Case 19-80064-TLS              Doc 38      Filed 01/16/19 Entered 01/16/19 11:49:36                       Desc Main
                                          Document     Page 30 of 46


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEBRASKA

                                                                          )
In re:                                                                    ) Chapter 11
                                  )
    SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1 ) Case No. 19-80064-TLS
                                                   )
                   Debtors.                        ) (Joint Administration Requested)
                                                   )

                      BIDDING PROCEDURES FOR THE TRANSFER OF
                    THE DEBTORS’ ASSETS OR NEW SHOPKO INTERESTS

        On January 16, 2019 (the “Petition Date”), Specialty Retail Shops Holding Corp. and
certain of its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under
chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the District of Nebraska (the “Court”). Also on the
Petition Date, the Debtors filed a chapter 11 plan of reorganization (as modified, amended, or
supplemented from time to time, the “Plan”). The Plan contemplates either (a) the sale of the
Debtors’ assets or (b) a reorganization through the issuance, and purchase by a plan sponsor, of
new common equity interests in the reorganized Debtors (the “New Shopko Interests”) and the
continued business of the Debtors (a “Transaction”).

       On [●], the Court entered the Order Establishing Bidding Procedures for the Transfer of
the Debtors’ Assets or New Shopko Interests (the “Bidding Procedures Order”), 2 by which the
Court approved the following procedures. These Bidding Procedures set forth the process by which
the Debtors are authorized to conduct an auction (the “Auction”) to determine the Transaction that
provides the highest or otherwise best offer.

                                                Marketing Process

A.        Contact Parties.

       The Debtors, in consultation with Houlihan Lokey, Inc. (“Houlihan Lokey”), the Debtors’
investment banker, have developed a list of parties whom they believe may be interested in, and
whom the Debtors reasonably believe would have the financial resources to consummate, a

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
      Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
      R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
      Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
      LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
      (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

2     All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
      Procedures Order.
Case 19-80064-TLS        Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                  Document     Page 31 of 46


Transaction. The list of parties includes both strategic investors and financial investors
(collectively, the “Contact Parties”). The Debtors and Houlihan Lokey will contact (to the extent
not already contacted) the Contact Parties to explore their interest in pursuing a Transaction. The
Contact Parties may include parties whom the Debtors or their advisors previously contacted
regarding a transaction, regardless of whether such parties expressed any interest at such time in
pursuing a transaction. The Debtors will continue to discuss and may supplement the list of
Contact Parties throughout the marketing process, as appropriate.

       The Debtors may distribute (to the extent not already distributed) to each Contact Party
and any other interested party an information package consisting of: (i) a copy of the Bidding
Procedures, the Bidding Procedures Order, and any other related documents; (ii) a form
confidentiality agreement (a “Confidentiality Agreement”); and (iii) such other materials as
appropriate under the circumstances.

B.     Participation Requirements.

        To receive due diligence information, including full access to the Debtors’ electronic data
room and additional non-public information regarding the Debtors, a party interested in
consummating a Transaction (a “Potential Bidder”) should deliver (or have delivered) to each of:
(i) Houlihan Lokey, 225 South 6th Street, Minneapolis, Minnesota 55402, Attn: Stephen Spencer
(SSpencer@HL.com), and Houlihan Lokey, 245 Park Avenue, 20th Floor, New York, New York
10167, Attn: Sanaz Memarsadeghi (SMemarsadeghi@HL.com) and Hussein El Husseini
(HElhusseini@HL.com); and (ii) proposed counsel to the Debtors, Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini
(steven.serajeddini@kirkland.com) and Daniel Rudewicz (daniel.rudewicz@kirkland.com), and
Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer
(travis.bayer@kirkland.com) and Jamie Netznik (jamie.netznik@kirkland.com) (the “Debtors’
Advisors”), the following documents (collectively, the “Preliminary Bid Documents”):

       (i)     an executed Confidentiality Agreement, substantially in the form attached hereto
               as Exhibit A, to the extent not already executed; and

       (ii)    proof or other documentation acceptable to the Debtors of the Potential Bidder’s
               financial capacity to close a proposed Transaction, which may include financial
               statements of, or verified financial commitments obtained by, the Potential Bidder
               (or, if the Potential Bidder is an entity formed for the purpose of consummating the
               Transaction, the party that will bear liability for a breach), the adequacy of which
               will be assessed by the Debtors (with the assistance of their advisors).

       Promptly after a Potential Bidder delivers Preliminary Bid Documents, the Debtors will
determine and notify the Potential Bidder whether such Potential Bidder has submitted acceptable
Preliminary Bid Documents so that the Potential Bidder may proceed to conduct due diligence and
ultimately submit a Bid (as defined below) and participate in the Auction, as applicable, and will
provide copies of any such notices to the Notice Parties and to counsel to the official committee
of unsecured creditors (the “Committee”). Except as otherwise determined in the Debtors’
business judgment, only those Potential Bidders that have submitted acceptable Preliminary Bid
Documents (each, an “Acceptable Bidder”) may submit Bids.
                                                10
Case 19-80064-TLS        Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36              Desc Main
                                   Document     Page 32 of 46


         Beginning on or as soon as is reasonably practicable after the Debtors determine that a
Potential Bidder is an Acceptable Bidder, the Debtors will provide such Acceptable Bidder with
access to an electronic data room and reasonable due diligence information, as requested by such
Acceptable Bidder, as soon as reasonably practicable after such request, and the Debtors shall post
substantially all written due diligence provided to any Acceptable Bidder to the Debtors’ electronic
data room. All due diligence requests must be directed to Houlihan Lokey at the following email
address: shopko@hl.com. To the extent reasonably practicable, Houlihan Lokey will also
facilitate meetings between any interested Acceptable Bidder and the Debtors’ management team,
which meetings will proceed in a manner determined by the Debtors, in their reasonable discretion.
The due diligence period will end on the Bid Deadline (as defined below), and, subsequent to the
Bid Deadline, the Debtors will have no obligation to furnish any due diligence information.

      Houlihan Lokey will provide access, in the electronic data room, to a form equity
commitment letter (“Form Equity Commitment Letter”) and form chapter 11 plan (“Form Plan”).

        The Debtors and their advisors will coordinate all reasonable requests from Acceptable
Bidders for additional information and due diligence access; provided that the Debtors may decline
to provide such information to Acceptable Bidders who, at such time and in the Debtors’ business
judgment, have not established, or who have raised doubt, that such Acceptable Bidder intends in
good faith to, or has the capacity to, consummate a Transaction.

        For any Acceptable Bidder who is a competitor of the Debtors or is affiliated with any
competitor of the Debtors, the Debtors reserve the right to withhold, or to delay providing, any
diligence materials that the Debtors determine are business-sensitive or otherwise inappropriate
for disclosure to such Acceptable Bidder at such time.

       Each Acceptable Bidder shall comply with all reasonable requests for additional
information and due diligence access by the Debtors or their advisors regarding such Acceptable
Bidder and its contemplated transaction.

                                          Auction Process

A.     Bid Deadline.

         An Acceptable Bidder that desires to make a proposal, solicitation, or offer (each, a “Bid”)
shall transmit such proposal, solicitation, or offer via email (in .pdf or similar format) so as to be
actually received on or before February 21, 2019, at 4:00 p.m. (prevailing Central Time)
(the “Bid Deadline”) to:

       (i)     Houlihan Lokey, 225 South 6th Street, Minneapolis, Minnesota 55402, Attn:
               Stephen Spencer (SSpencer@HL.com), and Houlihan Lokey, 245 Park Avenue,
               20th Floor, New York, New York 10167, Attn: Sanaz Memarsadeghi
               (SMemarsadeghi@HL.com) and Hussein El Husseini (HElhusseini@HL.com);
               and

       (ii)    Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:
               Steven Serajeddini (steven.serajeddini@kirkland.com) and Daniel Rudewicz

                                                 11
Case 19-80064-TLS       Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36             Desc Main
                                 Document     Page 33 of 46


               (daniel.rudewicz@kirkland.com), and Kirkland & Ellis LLP, 300 North LaSalle,
               Chicago, Illinois 60654, Attn: Travis Bayer (travis.bayer@kirkland.com) and
               Jamie Netznik (jamie.netznik@kirkland.com).

B.     Bid Requirements.

       Each Bid by an Acceptable Bidder must be submitted in writing and satisfy the following
requirements (collectively, the “Bid Requirements”):

       (i)     Purpose. Each Acceptable Bidder must state what the Bid is an offer by the
               Acceptable Bidder to purchase, including the percentage of the New Shopko
               Interests.

       (ii)    Purchase Price. Each Bid must clearly set forth the terms of any proposed
               Transaction, including and identifying separately any cash and non-cash
               components of the proposed Transaction consideration, including, for example,
               certain liabilities to be assumed by the Acceptable Bidder as part of the Plan
               (the “Purchase Price”).

       (iii)   Deposit. Each Bid must be accompanied by a cash deposit in the amount equal to
               10% of the aggregate value of the cash and non-cash consideration of the Bid to be
               held in one or more escrow accounts on terms acceptable to the Debtors
               (the “Deposit”).

       (iv)    Marked Agreement. Each Bid must include a marked version of the Form Equity
               Commitment Letter (or other applicable agreement providing the terms of the
               Transaction) and Form Plan, in each case, together with the exhibits and schedules
               related thereto and any related Transaction documents or other material documents
               integral to such Bid, pursuant to which the Acceptable Bidder proposes to effectuate
               the Transaction (collectively, the “Transaction Documents”). Any modifications
               to the Transaction contemplated by the Form Equity Commitment Letter (or other
               applicable agreement providing the terms of the Transaction) and Form Plan must
               be in form and substance acceptable to the Debtors.

       (v)     Committed Financing. To the extent that a Bid is not accompanied by evidence
               of the Acceptable Bidder’s capacity to consummate the Transaction set forth in its
               Bid with cash on hand, each Bid must include committed financing documented to
               the Debtors’ satisfaction that demonstrates that the Acceptable Bidder has received
               sufficient debt and/or equity funding commitments to satisfy the Acceptable
               Bidder’s Purchase Price and other obligations under its Bid. Such funding
               commitments or other financing must be unconditional and must not be subject to
               any internal approvals, syndication requirements, diligence, or credit committee
               approvals, or shall have covenants and conditions acceptable to the Debtors. For
               the avoidance of doubt, funding commitments for any Acceptable Bidder’s
               Purchase Price may be provided by one or more of the Credit Agreement Primary
               Agent (as defined in the Plan), the Term Loan B-1 Agent (as defined in the Plan),
               and the DIP Agent (as defined in the Plan).
                                                12
Case 19-80064-TLS        Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36                Desc Main
                                  Document     Page 34 of 46


       (vi)    Contingencies; No Financing or Diligence Outs. A Bid shall not be conditioned
               on the obtaining or the sufficiency of financing or any internal approval, or on the
               outcome or review of due diligence.

       (vii)   Identity. Each Bid must fully disclose the identity of each entity that will be
               bidding or otherwise participating in connection with such Bid (including each
               equity holder or other financial backer of the Acceptable Bidder if such Acceptable
               Bidder is an entity formed for the purpose of consummating the proposed
               transaction contemplated by such Bid), and the complete terms of any such
               participation. Each Bid should also include contact information for the specific
               person(s) and counsel whom Houlihan Lokey and Kirkland & Ellis LLP should
               contact regarding such Bid.

       (viii) Authorization. Each Bid must contain evidence acceptable to the Debtors that the
              Acceptable Bidder has obtained authorization or approval from its board of
              directors (or a comparable governing body) with respect to the submission of its
              Bid and the consummation of the Transaction contemplated in such Bid.

       (ix)    As-Is, Where-Is. Each Bid must include a written acknowledgement and
               representation that the Acceptable Bidder: (i) has had an opportunity to conduct
               any and all due diligence regarding the Transaction prior to making its offer; (ii) has
               relied solely upon its own independent review, investigation, and/or inspection of
               any documents in making its Bid; (iii) did not rely upon any written or oral
               statements, representations, promises, warranties, or guaranties whatsoever,
               whether express, implied by operation of law, or otherwise, regarding the
               Transaction or the completeness of any information provided in connection
               therewith or the Auction, except as expressly stated in the Bidder’s Transaction
               Documents; and (iv) the Acceptable Bidder did not engage in any collusive conduct
               and acted in good faith in submitting its Bid.

       By submitting its Bid, each Acceptable Bidder is agreeing, and shall be deemed to have
agreed, to abide by and honor the terms of the Bidding Procedures and to refrain from submitting
a Bid, or seeking to reopen the Auction, after conclusion of the Auction. The submission of a
Bid shall constitute a binding and irrevocable offer to consummate the Transaction reflected
in such Bid.

C.     Designation of Qualified Bidders.

       A Bid will be considered a “Qualified Bid,” and each Acceptable Bidder that submits a
Qualified Bid will be considered a “Qualified Bidder,” if the Debtors, determine that such Bid:

       (i)     satisfies the Bid Requirements set forth above;

       (ii)    is reasonably likely (based on availability of financing, antitrust, or other regulatory
               issues, experience, and other considerations) to be consummated, if selected as the
               Winning Bid (as defined below), within a time frame acceptable to the Debtors;
               and
                                                 13
Case 19-80064-TLS       Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                 Document     Page 35 of 46


       (iii)   when aggregated with other Bids (or portions thereof), provides for:

               (a)    either (a) payment in full in cash of all allowed DIP Claims (as defined in
                      the Plan) outstanding on the Effective Date or (b) such other treatment that
                      is acceptable to the Debtors and the DIP Agent; plus

               (b)    either (a) payment in full in cash of all allowed Revolving Loan A Claims
                      (as defined in the Plan) outstanding on the Effective Date or (b) such other
                      treatment that is acceptable to the Debtors and the Credit Agreement
                      Primary Agent; plus

               (c)    either (a) payment in full in cash of all allowed Revolving Loan A-1 Claims
                      (as defined in the Plan) outstanding on the Effective Date or (b) such other
                      treatment that is acceptable to the Debtors and the Credit Agreement
                      Primary Agent; plus

               (d)    either (a) payment in full in cash of all allowed Term Loan B Claims (as
                      defined in the Plan) outstanding on the Effective Date or (b) such other
                      treatment that is acceptable to the Debtors and the Credit Agreement
                      Primary Agent; plus

               (e)    either (a) payment in full in cash of all allowed Term Loan B-1 Claims (as
                      defined in the Plan) outstanding on the Effective Date or (b) such other
                      treatment that is acceptable to the Debtors and the Term Loan B-1 Agent;
                      plus

               (f)    payment in full in cash of all administrative, priority, and secured claims
                      (other than the DIP Claims, Revolving Loan A Claims, Revolving Loan A-
                      1 Claims, Term Loan B Claims, and Term Loan B-1 Claims) arising in the
                      Debtors’ chapter 11 cases through the Effective Date (as defined in the
                      Plan); plus

               (g)    payment to holders of General Unsecured Claims (as defined in the Plan) of
                      cash in an amount equal to the GUC Equitization Distribution (as defined
                      in the Plan), which amount may be determined by the Acceptable Bidder
                      and must be acceptable to the Debtors.

        Within two business days after the Bid Deadline, the Debtors will notify each Qualified
Bidder whether such party is a Qualified Bidder and shall provide the Notice Parties and counsel
to the Committee a copy of each Qualified Bid.

      If any Bid is determined by the Debtors not to be a Qualified Bid, the Debtors will refund
such Acceptable Bidder’s Deposit on the date that is three business days after the Bid Deadline.

       Between the date that the Debtors notify an Acceptable Bidder that it is a Qualified Bidder
and the Auction, the Debtors may discuss, negotiate, or seek clarification of any Qualified Bid
from a Qualified Bidder. Without the prior written consent of the Debtors, a Qualified Bidder may

                                               14
Case 19-80064-TLS         Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36                Desc Main
                                   Document     Page 36 of 46


not modify, amend, or withdraw its Qualified Bid, except for proposed amendments to increase
their Purchase Price, or otherwise improve the terms of, the Qualified Bid, during the period that
such Qualified Bid remains binding as specified in these Bidding Procedures; provided that any
Qualified Bid may be improved at the Auction as set forth herein. Any improved Qualified Bid
must continue to comply with the requirements for Qualified Bids set forth in these Bidding
Procedures.

        Notwithstanding anything herein to the contrary, the Debtors reserve the right to work with
(a) Potential Bidders and Acceptable Bidders to aggregate two or more Bids into a single
consolidated Bid prior to the Bid Deadline or (b) Qualified Bidders to aggregate two or more
Qualified Bid into a single Qualified Bid prior to the conclusion of the Auction. The Debtors
reserve the right to cooperate with any Acceptable Bidder to cure any deficiencies in a Bid that is
not initially deemed to be a Qualified Bid. The Debtors may accept a single Qualified Bid or
multiple Bids that, if taken together in the aggregate, would otherwise meet the standards for a
single Qualified Bid (in which event those multiple bidders shall be treated as a single Qualified
Bidder for purposes of the Auction).

D.     Right to Credit Bid.

        Any Qualified Bidder who has a valid and perfected lien on any assets of the Debtors’
estates (a “Secured Creditor”) shall have the right to credit bid all or a portion of the value of such
Secured Creditor’s claims within the meaning of section 363(k) of the Bankruptcy Code; provided
that a Secured Creditor shall have the right to credit bid its claim only with respect to the collateral
by which such Secured Creditor is secured.

         Notwithstanding anything to the contrary contained herein and absent a further order of the
Court, each of (A) the DIP Agent, (B) the Credit Agreement Primary Agent, and (C) the Term
Loan B-1 Agent shall have the right to credit bid all or any portion of the aggregate amount of its
applicable outstanding secured obligations pursuant to section 363(k) of the Bankruptcy Code, and
any such credit bid will be considered a Qualified Bid to the extent such bid is received by the Bid
Deadline and complies with section 363(k) of the Bankruptcy Code; provided that a credit bid shall
not constitute a Qualified Bid if the Bid does not include a cash component sufficient to pay in
full, in cash, all claims for which there are valid, perfected, and unavoidable liens on any assets
included in such Bid that are senior in priority to those of the party seeking to credit bid (unless
such senior lien holder consents to alternative treatment).

E.     The Auction.

       If the Debtors receive one or more Qualified Bids, the Debtors will conduct the Auction to
determine the Winning Bidder with respect to the Transaction.

        No later than February 25, 2019, at 12:00 p.m. (prevailing Central Time), the Debtors
will notify all Qualified Bidders of the highest or otherwise best Qualified Bid, as determined in
the Debtors’ business judgment (the “Baseline Bid”), and provide copies of the documents
supporting the Baseline Bid to all Qualified Bidders, the Committee, and the Notice Parties. The
determination of which Qualified Bid constitutes the Baseline Bid and which Qualified Bid
constitutes the Winning Bid shall take into account any factors the Debtors reasonably deem
                                                  15
Case 19-80064-TLS        Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36               Desc Main
                                  Document     Page 37 of 46


relevant to the value of the Qualified Bid to the Debtors’ estates, including, among other things:
(a) the number, type, and nature of any changes to the Form Equity Commitment Letter and Form
Plan requested by the Qualified Bidder; (b) the amount and nature of the total consideration; (c) the
likelihood of the Qualified Bidder’s ability to close a transaction and the timing thereof; (d) the
net economic effect of any changes to the value to be received by the Debtors’ estates from the
Transaction contemplated by the Baseline Bid; and (e) the tax consequences of such Qualified Bid
(collectively, the “Bid Assessment Criteria”).

       Unless otherwise indicated as provided by the Bidding Procedures Order, the Auction shall
take place at 8:00 a.m. (prevailing Central Time) on February 26, 2019, at the offices of
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, or such later date
and time or location as selected by the Debtors. The Auction shall be conducted in a timely fashion
according to the following procedures:

       (i)     The Debtors Shall Conduct the Auction. The Debtors and their professionals
               shall direct and preside over the Auction. At the start of the Auction, the Debtors
               shall describe the terms of the Baseline Bid. All incremental Bids made thereafter
               shall be Overbids (as defined herein) and shall be made and received on an open
               basis, and all material terms of each Overbid shall be fully disclosed to all other
               Qualified Bidders. The Debtors shall maintain a written transcript of all Bids made
               and announced at the Auction, including the Baseline Bid, all Overbids, and the
               Winning Bid.

               Only Qualified Bidders, the Debtors, the Credit Agreement Primary Agent, the
               Term Loan B-1 Agent, the DIP Agent, and the Committee (and its members), and
               each of their respective legal and financial advisors, and any other parties
               specifically invited or permitted to attend by the Debtors, shall be entitled to attend
               the Auction, and the Qualified Bidders shall appear at the Auction in person and
               may speak or bid themselves or through duly authorized representatives. Except as
               otherwise permitted by the Debtors, only Qualified Bidders shall be entitled to bid
               at the Auction.

       (ii)    Terms of Overbids. “Overbid” means any bid made at the Auction by a Qualified
               Bidder subsequent to the Debtors’ announcement of the Baseline Bid. Each
               Overbid must comply with the following conditions:

               (a)     Minimum Overbid Increment. Any Overbid following the Baseline Bid or
                       following any subsequent Prevailing Highest Bid (as defined below) shall
                       be in increments of value (including revised treatment under the Plan) equal
                       to 1% of the Baseline Bid, unless otherwise determined by the Debtors in
                       an exercise of their business judgment.

               (b)     Conclusion of Each Overbid Round. Upon the solicitation of each round of
                       Overbids, the Debtors may announce a deadline (as the Debtors may, in
                       their business judgment, extend from time to time, the “Overbid Round
                       Deadline”) by which time any Overbids must be submitted to the Debtors.

                                                 16
Case 19-80064-TLS       Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36               Desc Main
                                 Document     Page 38 of 46


              (c)    Overbid Alterations. An Overbid may contain alterations, modifications,
                     additions, or deletions of any terms of the Bid no less favorable in the
                     aggregate to the Debtors’ estates than any prior Qualified Bid or Overbid,
                     as determined in the Debtors’ business judgment, but shall otherwise
                     comply with the terms of these Bidding Procedures.

              (d)    Announcing Highest Bid. Subsequent to each Overbid Round Deadline, the
                     Debtors shall announce whether the Debtors have identified an Overbid as
                     being higher or otherwise better than the Baseline Bid, in the initial Overbid
                     Round, or, in subsequent rounds, the Overbid previously designated by the
                     Debtors as the prevailing highest or otherwise best Bid (the “Prevailing
                     Highest Bid”). The Debtors shall describe to all Qualified Bidders the
                     material terms of any new Overbid designated by the Debtors as the
                     Prevailing Highest Bid, as well as the value attributable by the Debtors to
                     such Prevailing Highest Bid based on, among other things, the Bid
                     Assessment Criteria.

      (iii)   Consideration of Overbids. The Debtors reserve the right, in their business
              judgment to adjourn the Auction one or more times, to, among other things
              (i) facilitate discussions between the Debtors and Potential Bidders, (ii) allow
              Qualified Bidders to consider how they wish to proceed, and (iii) provide Qualified
              Bidders the opportunity to provide the Debtors with such additional evidence as the
              Debtors, in their business judgment, may require, that the Qualified Bidder has
              sufficient internal resources or has received sufficient non-contingent debt and/or
              equity funding commitments to consummate the proposed Transaction at the
              prevailing Overbid amount.

      (iv)    Closing the Auction. The Auction shall continue until there is only one Qualified
              Bid that the Debtors determine, in their business judgment, to be the highest or
              otherwise best Qualified Bid. Such Qualified Bid shall be declared the “Winning
              Bid” and such Qualified Bidder, the “Winning Bidder,” at which point the Auction
              will be closed. The Auction shall not close unless and until all Qualified Bidders
              have been given a reasonable opportunity to submit an Overbid at the Auction to
              the then Prevailing Highest Bid. Such acceptance by the Debtors of the Winning
              Bid is conditioned upon approval by the Court of the Winning Bid. For the
              avoidance of doubt, nothing in these Bidding Procedures shall prevent the Debtors
              from exercising their respective fiduciary duties under applicable law. As soon as
              reasonably practicable after closing the Auction, the Debtors shall finalize
              definitive documentation to implement the terms of the Winning Bid, including, as
              applicable, the Plan, the Plan Supplement (as defined in the Plan), and the
              Confirmation Order (as defined in the Plan) and, as applicable, cause such
              definitive documentation to be filed with the Court.

      (v)     No Collusion; Good-Faith Bona Fide Offer. Each Qualified Bidder participating
              at the Auction will be required to confirm on the record at the Auction that (i) it has
              not engaged in any collusion with respect to the bidding and (ii) its Qualified Bid

                                                17
Case 19-80064-TLS        Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36             Desc Main
                                  Document     Page 39 of 46


               is a good-faith bona fide offer and it intends to consummate the proposed
               Transaction if selected as the Winning Bidder.

F.     Expense Reimbursement, Work Fee, and Breakup Fee.

        Upon entry of the Bidding Procedures Order, the Debtors shall be authorized, but not
obligated, in an exercise of their business judgment, to agree to reimburse the reasonable and
documented out-of-pocket fees and expenses of one or more Acceptable Bidders (each,
an “Expense Reimbursement”), and/or agree to pay one or more Acceptable Bidders a “work fee”
or other similar cash fee (each, a “Work Fee”) if the Debtors reasonably determine in their business
judgment that any such Expense Reimbursement or Work Fee will encourage one or more parties
to submit a Qualified Bid or result in a competitive bidding and Auction process. The aggregate
amount of all Expense Reimbursements and Work Fees shall not exceed $1,000,000. Pursuant to
the Bidding Procedures Order, the Debtors shall be authorized to indefeasibly pay any such
amounts to such Acceptable Bidders pursuant to section 363(b)(1) of the Bankruptcy Code and
any such amounts paid by the Debtors to such Acceptable Bidders will not be subject to
disgorgement irrespective of whether the Acceptable Bidders receiving such reimbursements or
payments are ultimately the Winning Bidder as long as such Acceptable Bidder acted in good faith.

        Upon entry of the Bidding Procedures Order, the Debtors shall be further authorized, but
not obligated, in an exercise of their business judgment, to (a) select no more than one Acceptable
Bidder to act as a stalking horse bidder (a “Stalking Horse Bidder”) in connection with the Auction
and (b) in connection with any stalking horse agreement with a Stalking Horse Bidder, provide for
a breakup fee (the “Breakup Fee”) in an amount not to exceed three percent (3%) of the proposed
Purchase Price. The amount of any Expense Reimbursement or Work Fee paid to any Stalking
Horse Bidder pursuant to these Bidding Procedures shall be deducted from the Breakup Fee, if
payable.

G.     Backup Bidder.

       (i)     Notwithstanding anything in these Bidding Procedures to the contrary, if an
               Auction is conducted, the Qualified Bidder with the next-highest or otherwise
               second-best Qualified Bid at the Auction, as determined by the Debtors in the
               exercise of their business judgment, shall be required to serve as a backup bidder
               (the “Backup Bidder”) until such time that the Transaction is consummated through
               confirmation of the Plan, and each Qualified Bidder shall agree and be deemed to
               agree to be the Backup Bidder if so designated by the Debtors.

       (ii)    The identity of the Backup Bidder and the amount and material terms of the
               Qualified Bid of the Backup Bidder shall be announced by the Debtors, at the
               conclusion of the Auction at the same time the Debtors announce the identity of the
               Winning Bidder. The Backup Bidder shall be required to keep its Qualified Bid (or
               if the Backup Bidder submits one or more Overbids at the Auction, its final
               Overbid) open and irrevocable until such time that the Transaction is consummated
               through confirmation of the Plan. The Backup Bidder’s Deposit shall be held in
               escrow pending confirmation of the Plan.

                                                18
Case 19-80064-TLS         Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36                Desc Main
                                   Document     Page 40 of 46


       (iii)   If the Winning Bidder fails to consummate the approved Transaction contemplated
               by its Winning Bid, the Debtors may select the Backup Bidder as the Winning
               Bidder, and such Backup Bidder shall be deemed a Winning Bidder for all
               purposes. The Debtors will be authorized, but not required, to consummate the
               Transaction contemplated by the Bid of such Backup Bidder without further order
               of the Court or notice to any party. In such case, the defaulting Winning Bidder’s
               Deposit shall be forfeited to the Debtors’ estates, and the Debtors, on behalf of
               themselves and their estates, specifically reserve the right to seek all available
               remedies against the defaulting Winning Bidder, including, but not limited to,
               specific performance.

H.     Notice and Consultation Parties.

       Information that must be provided to the “Notice Parties” under these Bidding Procedures
must be provided to the following parties: (a) counsel to the Credit Agreement Primary Agent,
Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York 10169, Attn:
Chad Simon, Esq.; and (b) counsel to the Term Loan B-1 Agent, Fried, Frank, Harris, Shriver &
Jacobson LLP, One New York Plaza, New York, NY 10004, Attn: Brad Eric Scheler.

       The term “Consultation Parties” as used in) these Bidding Procedures shall mean: (a) the
Credit Agreement Primary Agent; and (b) the Term Loan B-1 Agent. To the extent that any
Consultation Party submits a Bid, it shall no longer be a Consultation Party unless and until it (i)
withdraws such Bid, (ii) does not thereafter become a Qualified Bidder, or (iii) becomes a
Qualified Bidder but elects to not participate in, to cease bidding at, or to withdraw from the
Auction.

I.     “As Is, Where Is”.

        Consummation of any Transaction will be on an “as is, where is” basis and without
representations or warranties of any kind, nature, or description by the Debtors or their estates,
except as specifically accepted or agreed to by the Debtors. Except as specifically accepted or
agreed to by the Debtors, all of the Debtors’ right, title, and interest in and to the respective assets
or New Shopko Interests will be transferred to the Winning Bidder free and clear of all pledges,
liens, security interests, encumbrances, claims, charges, options, and interests in accordance with
sections 363(f) and 1123(a)(5)(D) of the Bankruptcy Code.

         By submitting a Bid, each Acceptable Bidder will be deemed to acknowledge and represent
that it (a) has had an opportunity to conduct adequate due diligence regarding the Transaction prior
to making its Bid, (b) has relied solely on its own independent review, investigation, and inspection
of any document including executory contracts and unexpired leases, in making its Bid, and (c) did
not rely on or receive from any party any written or oral statements, representations, promises,
warranties, or guaranties whatsoever, whether express, implied by operation of law, or otherwise,
with respect to the Transaction or the completeness of any information provided in connection
with the Transaction or the Auction.




                                                  19
Case 19-80064-TLS        Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36             Desc Main
                                  Document     Page 41 of 46


J.     Reservation of Rights.

        The Debtors reserve their rights to modify these Bidding Procedures in their business
judgment, in any manner that will best promote the goals of these Bidding Procedures, or impose,
at or prior to the Auction, additional customary terms and conditions on a Transaction, including:
(a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the Auction at the
Auction; (c) adding procedural rules that are reasonably necessary or advisable under the
circumstances for conducting the Auction; (d) canceling the Auction; and (e) rejecting any or all
Bids or Qualified Bids. Nothing in these Bidding Procedures shall abrogate the fiduciary duties
of the Debtors.

K.     Consent to Jurisdiction.

       All Qualified Bidders at the Auction shall be deemed to have consented to the jurisdiction
of the Court and waived any right to a jury trial in connection with any disputes relating to the
Auction, the construction and enforcement of these Bidding Procedures

L.     Confirmation Hearing.

       A hearing to consider confirmation of a plan (the “Confirmation Hearing”) pursuant to
which the Debtors and the Winning Bidder intend to consummate the Transaction contemplated
by the Winning Bid will be held on or prior to April 12, 2019 and otherwise in accordance with
any scheduling order entered by the Court regarding confirmation of such plan.

       The Confirmation Hearing may be continued to a later date by the Debtors by sending
notice prior to, or making an announcement at, the Confirmation Hearing. No further notice
of any such continuance will be required to be provided to any party.

M.     Return of Deposit.

       The Deposit of the Winning Bidder shall be applied to the Purchase Price of such
Transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more escrow
accounts on terms acceptable to the Debtors and shall be returned (other than with respect to the
Winning Bidder and the Backup Bidder) on the date that is three business days after the Auction.

        If a Winning Bidder fails to consummate a proposed Transaction because of a breach by
such Winning Bidder, the Debtors will not have any obligation to return the Deposit deposited by
such Winning Bidder, which may be retained by the Debtors as liquidated damages, in addition to
any and all rights, remedies, or causes of action that may be available to the Debtors and their
estates, and the Debtors shall be free to consummate the proposed Transaction with the applicable
Backup Bidder without the need for an additional hearing or order of the Court.

N.     No Modification of Bidding Procedures.

       These Bidding Procedures may not be modified except in accordance with Section J of
these Bidding Procedures.


                                                20
Case 19-80064-TLS   Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36   Desc Main
                             Document     Page 42 of 46


                                     Exhibit 1

                        Form Confidentiality Agreement
Case 19-80064-TLS       Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                 Document     Page 43 of 46




                                             [Date]

[Addressee’s Name]
[Addressee’s Title]
[Buyer’s Name]
[Buyer’s Address]

Dear [Addressee’s Name]:

You have expressed interest in pursuing a transaction (the “Transaction”) involving certain
assets of Specialty Retail Shops Holding Corp. and its subsidiaries (the “Company”). You
understand that prior to or during the course of negotiations in respect of the Transaction,
certain information concerning the Company and/or the Company’s affiliates, including, without
limitation, any Information Memorandum (or similar document) prepared in connection
therewith, may be disclosed to you, your affiliates and your or their directors, officers,
employees and advisors (“your representatives”), either in written form or orally (the “Evaluation
Material”). In consideration of the Company agreeing to make the Evaluation Material available
to you or your representatives, you agree as follows:

1. No disclosure of your interest in the Transaction or the Company will be made by you or
   your representatives prior to the date of closing of the Transaction between you and the
   Company, except as may be otherwise (a) agreed upon by you and the Company or (b)
   required by applicable law or regulatory authority, but only after you have complied with the
   requirements of paragraph 5.

2. The fact that the Company is providing Evaluation Material to you, the fact that the parties
   have had, are having or may have discussions concerning the Transaction, and any
   negotiations that may occur between you and the Company shall also be deemed
   Evaluation Material and treated in accordance with the provisions hereof. All Evaluation
   Material will be held in complete confidence and, without the Company’s prior written
   consent, will not be disclosed, in whole or in part, to any other person (other than such of
   your representatives who need access to any such materials or information for purposes of
   your evaluating or negotiating the Transaction), nor will any Evaluation Material be used in
   any way directly or indirectly detrimental to the Company or its affiliates or for any purpose
   other than your evaluation or negotiation of the Transaction. The term “Evaluation Material”
   does not include any information:

   (a) which at the time of disclosure to you or your representatives is in the public domain or
       which after such disclosure comes into the public domain through no fault of you or your
       representatives; or

   (b) which was available to you on a non-confidential basis from a source other than the
       Company or its advisors, provided that such source is not and was not bound by a
       confidentiality agreement with the Company.

3. You shall be responsible for ensuring that your representatives adhere to the terms of the
   undertakings of this agreement as if such persons were original parties hereto.




                                                1
Case 19-80064-TLS       Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36            Desc Main
                                 Document     Page 44 of 46


4. You acknowledge that, all Evaluation Material is and shall remain the exclusive property of
   the Company. You and your representatives will return to the Company upon demand, or in
   the event you cease to be interested in pursuing the Transaction, all Evaluation Material
   provided to you or your representatives, including all copies thereof which may have been
   made by or on behalf of you or your representatives, and you shall destroy, or cause to be
   destroyed, all notes or memoranda or other stored information of any kind prepared by you
   or your representatives relating to the Evaluation Material or negotiations generally, such
   destruction to be certified to the Company by your officer or other authorized person
   supervising such destruction; provided, however, that you shall be entitled to retain one
   copy of the Evaluation Material if necessary to comply with applicable law, rule or regulation,
   provided that any retained Evaluation Material shall remain subject to the terms of this
   agreement for so long as it is retained.

5. If, based on the written advice of your outside legal counsel, you or your representatives
   become (or if it is reasonably likely that you or they shall become) legally compelled to
   disclose any Evaluation Material, immediate notice of such fact shall be given to the
   Company so that appropriate action may be taken by the Company, and you agree to
   cooperate with the Company in any manner reasonably requested by the Company.

6. Without prejudice to any other rights or remedies the Company may have, you acknowledge
   and agree that money damages would not be an adequate remedy for any breach of this
   agreement and that the Company shall be entitled to seek the remedies of injunction,
   specific performance and other equitable relief for any threatened or actual breach of this
   agreement. You agree to, and to use your best efforts to cause your representatives to,
   waive any requirement for the securing or posting of any bond in connection with any such
   remedy.

7. You acknowledge that, except as may be set forth in a definitive, written purchase
   agreement in respect of the Transaction, neither the Company or its affiliates, nor any of its
   or their directors, officers, employees or advisors shall have made or be deemed to have
   made, or shall be responsible for, any representations or warranties, express or implied,
   with respect to the accuracy or completeness of the Evaluation Material supplied under this
   agreement. Further, it is acknowledged hereby by you that only those representations and
   warranties made by the Company in a definitive, written purchase agreement in respect of
   the Transaction executed and delivered by an officer of each party or other authorized
   person on behalf of each party shall have any force or effect.

8. During the period of two years commencing on the date hereof, neither you nor any of your
   affiliates who receive Evaluation Material (including without limitation knowledge of the
   Transaction) shall solicit or actively seek to hire, hire or employ any person who during such
   period is employed by the Company, whether or not such person would commit any breach
   of such person’s contract of service in leaving such employment.

9. You acknowledge and confirm that no information provided, or statements made, to you or
   your representatives prior to, in the course of or for the purpose of negotiations, will
   constitute an offer by the Company or on the Company’s behalf, nor will any such
   information or statements form the basis of any commitment, contract or agreement
   (including, without limitation, an agreement in principle), to sell the Company or any of its
   capital stock or assets. You acknowledge that you shall have no claim whatsoever against
   the Company or any of its directors, officers, employees, advisors, attorneys, accountants,
Case 19-80064-TLS        Doc 38     Filed 01/16/19 Entered 01/16/19 11:49:36              Desc Main
                                   Document     Page 45 of 46


   consultants, subcontractors, affiliates, owners or representatives arising out of or relating to
   any Transaction or Evaluation Material.

10. You acknowledge that the Company and the Company’s advisors shall be free to conduct
    the process in respect of the Transaction as they in their sole discretion shall determine,
    including, without limitation, negotiating and/or terminating negotiations with any prospective
    or interested parties at any time, with or without any reason therefor.

11. You will maintain contact with the Company at all times only through Houlihan Lokey
    Capital, Inc. ("Houlihan Lokey"), the Company’s financial advisor, or employees or
    representatives of the Company specified by Houlihan Lokey, and will not attempt any direct
    communication with the Company or any of its employees, customers, landlords or
    suppliers without the express permission of Houlihan Lokey.

12. No failure or delay by the Company in exercising any right, power or privilege under this
    agreement shall operate as a waiver thereof, and no waiver, amendment, supplement or
    modification hereof shall be effective, unless in writing and signed by an officer of the
    Company or other authorized person on its behalf.

13. The illegality, invalidity or unenforceability of any provision hereof under the laws of any
    jurisdiction shall not affect its legality, validity or enforceability under the laws of any other
    jurisdiction, nor the legality, validity or enforceability of any other provision.

14. This agreement shall terminate two years from the date hereof.

15. Following the consummation of a Transaction, the Company’s current shareholders and
    their affiliates shall retain the right to publish the Company’s historical sales and EBITDA
    information for the period during which the Company was owned by such shareholders.

16. This agreement may be executed in one or more counterparts, each of which will be
   deemed an original copy of this agreement, and all of which, taken together, shall be
   deemed to constitute one and the same agreement.

This agreement shall be governed by and construed in accordance with the laws of the State of
New York, applicable to contracts made and to be performed therein. Any action arising out of
or relating to this Agreement shall be heard and determined exclusively in the United States
Bankruptcy Court for the District of Nebraska or the United States District Court for the District
of Nebraska, and each of the parties hereto irrevocably submits to the jurisdiction of such
federal courts located in Nebraska.


                                           Very truly yours,
                                           Houlihan Lokey Capital, Inc., solely as Company’s
                                           representative


                                           By:
                                                 Name: [Authorized Signatory’s Name]
                                                 Title: [Authorized Signatory’s Title]
Case 19-80064-TLS       Doc 38    Filed 01/16/19 Entered 01/16/19 11:49:36   Desc Main
                                 Document     Page 46 of 46




Accepted and agreed to as of the date hereof:

[BUYER’S NAME]


By:
      Name: [Authorized Signatory’s Name]
      Title: [Authorized Signatory’s Title]
